Givan, C.J.
Appellant was convicted of assault and battery with intent to commit a felony, pursuant to IC 35-1-54-3 [Burns 1975] and inflicting an injury during a robbery as defined by IC 35-13-4-6 [Burns 1975]. He was sentenced to a term of one to ten years on the first count and to life imprisonment on the second count.
Appellant’s sole allegation of error is that his conviction is not supported by sufficient evidence. The record shows that on December 17, 1975, at approximately 1:00 p.m., a man entered the Harvey Shoe Store located at 2802 North Central Avenue, in Indianapolis, Indiana. He wore sunglasses and a knit ski hat. As Mr. Greenberg attempted to wait on the man, he grabbed Mr. Greenberg from behind and stated, “This is a stickup.” A struggle ensued and Mr. Greenberg was shot in the abdomen. The police arrived several minutes later and found a man’s hat and sunglasses on the floor near Mr. Greenberg. Two fingerprints were found on the sun*612glasses, which were discovered to be those of the appellant. Eyewitnesses were not clear in their identification of the appellant. Appellant called as his witness a friend who testified that she had taken her child to appellant’s home around 10:00 a.m. and that appellant kept the child until 3:00 p.m. on the day of the alleged crime. However on cross examination she testified that she did not know of the whereabouts of the appellant between the hours of 10:00 a.m. and 3:00 p.m.
This Court does not weigh the evidence nor determine the credibility of witnesses. We look to the evidence most favorable to the State and any logical inferences to be drawn therefrom. We will sustain a conviction if there is substantial evidence of probatiye value to support the verdict beyond a reasonable doubt. Pulliam v. State, (1976) 264 Ind. 381, 345 N.E.2d 229; Henderson v. State, (1976) 264 Ind. 334, 343 N.E.2d 776. A fingerprint, palm print or barefoot print found in the place where a crime was committed may be sufficient proof of identity. Shuemak v. State, (1970) 254 Ind. 117, 258 N.E.2d 158.
In the case at bar there was sufficient evidence of probative value upon which to base the decision of the trial court. The trial court is therefore affirmed.
Hunter and Pivarnik, JJ., concur; DeBruler, J., dissents with opinion in which Prentice, J., concurs.